Ellison,. J.
This proceeding is by writ of quo warranto, whefeby it is sought to oust defendant from the office of county school commissioner for DeKalb county. The lower court entered judgment of ouster, and defendant appeals.
Among the cases of which the supreme court of Missouri has the exclusive appellate jurisdiction under the provision of article 6, section 12, of the constitution as amended in 1884, are those which involve *293“the title to any office under this state.” This provision is of broader significance than that other provision in the same section of the constitution' which gives the supreme court jurisdiction of cases where “any state officer is a party.” The former provision is said to be “not unlike that of section '6, article 14, which provides that all officers, both civil and military, hinder the authority of this state shall take the precribed oath of office.” State ex rel. Blackemore v. Rombauer, 101 Mo. 502. It has been held that a deputy constable would fall under the designation of an officer “under the authority of this state.” State v. Dierberger, 90 Mo. 369. It must, therefore, follow that the office of county school commissioner is an office “under this state,” andas such, in a case involving the title to such office, this court has no appellate jurisdiction. The case will, therefore, be transferred to the supreme, court.
All concur.